Case: 14-50861      Document: 00513258656         Page: 1    Date Filed: 11/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 14-50861                          November 4, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PABLO ESCARCEGA-MORALES, also known as Paulino Escarcega-Morales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-174-1


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Pablo Escarcega-Morales pleaded guilty to illegal reentry following
deportation after conviction of an aggravated felony in violation of 8 U.S.C.
§ 1326(a), (b)(2). He was sentenced to 46 months in prison, which was at the
bottom of his advisory guidelines range, and three years of supervised release.
       For the first time, Escarcega-Morales argues that the district court failed
to provide him with an opportunity to allocute prior to imposing sentence as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50861    Document: 00513258656     Page: 2   Date Filed: 11/04/2015


                                 No. 14-50861

required under Federal Rule of Criminal Procedure 32(i)(4)(A)(ii). Because
Escarcega-Morales did not object to the error at sentencing, our review is for
plain error. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th
Cir. 2009).
      The district court asked Escarcega-Morales, “Mr. Escarcega-Morales, do
you have any questions or anything you wish to say?” Although the question
was not posed until after the district court had already announced a sentence,
the district court corrected itself, which it was allowed to do, and gave
Escarcega-Morales the opportunity to allocute. Thus, Escarcega-Morales has
not shown that the district court committed any error, much less plain error,
with respect to Rule 32(i)(4)(A)(ii). See Puckett v. United States, 556 U.S. 129,
135 (2009); United States v. Delgado, 256 F.3d 264, 279 (5th Cir. 2001); United
States v. Hernandez, 291 F.3d 313, 315-16 (5th Cir. 2002).
      The judgment of the district court is AFFIRMED.




                                       2